 


 HR 6893 ENR: Secret Service Overtime Pay Extension Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6893 
 
AN ACT 
To amend the Overtime Pay for Protective Services Act of 2016 to extend the Secret Service overtime pay exception through 2020, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secret Service Overtime Pay Extension Act. 2.Extension of overtime pay exception through 2020 for protective services (a)In generalSection 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note), as amended by Public Law 115–160, is further amended— 
(1)in the section heading, by striking 2018 and inserting 2020; (2)in subsection (a), by striking or 2018 and inserting 2018, 2019, or 2020; and 
(3)in subsection (b)(1), by striking and 2018 and inserting 2018, 2019, and 2020. (b)Report on extensionsNot later than January 30 of each of calendar years 2020 and 2021, the Director of the Secret Service shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the effects of the amendments made by subsection (a). The report shall include, with respect to the previous calendar year, the information described under paragraphs (1) through (7) of section 2(c) of Public Law 115–160.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
